UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2152



ELLIS HARLEY BARBER,

                                              Plaintiff - Appellant,

          versus


MCDONALD’S RESTAURANT, Incorporated; MCDONALD
RESTAURANT; ALL MCDONALDS CORPORATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-00-2438-WMN)


Submitted:   October 12, 2000             Decided:   October 19, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellis Harley Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellis Harley Barber appeals the district court’s order dis-

missing his civil action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Barber v.

McDonald’s Restaurant, Inc., No. CA-00-2438-WMN (D. Md. filed Aug.

17, 2000; entered Aug. 18, 2000).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2